Title: To George Washington from the Council of General Officers at Peekskill, 17 May 1777
From: Council of General Officers at Peekskill
To: Washington, George



May it please your Excellency,
Peeks kill [N.Y.] May 17th 1777

We have examined the Obstructions in the North River, and beg leave to observe that the object is too important to be trusted to its present security. If those obstructions in the River can be rendered effectual, and the Passes into the Highlands be properly guarded, which can be done with about four or five thousand Troops, the rest of the Army will be at liberty to operate elsewhere.
To render the obstruction at Fort Montgomery compleat it will be

necessary to have a Boom across the River, and one or two cables, in front of the chain, to break the force of the Shiping before they come up to it. The two Continental Ships should be immediately man’d & fix’d; and the Two Row-Gallies, to be stationed just above the obstructions, which will form a front fire equal to what the Enemy can bring against them. The fire from the Ships and Gallies in front, and the Batteries upon the flank, will render it impossible for the Shipping to operate there, if the obstructions in the River bring them up; which, with the additional strength proposed, we have great reason to expect.
The communication between the Eastern and Western States is so essential to the Continent & the advantages we shall have over the Enemy by the communication, and the great expence that will be saved in transportation of Stores, by having the command of the River, warrants every expence to secure an object of such great magnitude. We are very confident if the obstructions in the River can be rendered effectual, the Enemy will not attempt to opperate by Land, the passes through the Highlands are so exceed⟨ingly⟩ difficult. We are with the greatest respect and esteem, Your Excellency’s most obedt servts

Nath. Greene M.G.
Alexr McDougall
H. Knox B.G. Artillery
Anty Wayne B.G.
Geo. Clinton B. Gl

